By the Court.
S. mortgaged six city lots to secure the payment of seven promissory notes payable successively at intervals of one year, with interest payable annually. K. purchased three of said lots and accepted a deed which *144required him to assume and pay, as part of his purchase money, one half of said mortgage debt. The holder of mortgage notes made K. a co-defendant with S. in a foreclosure suit, averring that K. had assumed and agreed to pay one half of the debt. A sale of the lots produced less than the unpaid debt. . K., by answer, denied that he had agreed to assume1 and pay any of said debt; admitted the acceptance of said deed; and by motion demanded atrial by jury. This the court denied. It found against him on the issue, and decreed that he should pay one half of the balance then due.
Held: 1. K. was properly made a defendant.
2. In taking an account, without a jury, to ascertain how much of the mortgage debt remained unpaid, and in allowing execution against K. for one half of said sum, the trial court did not err. So far as concerned one half of the mortgage debt, K. stood in the shoes of the mortgagor.

.Judgment affirmed.